Name: 99/613/EC: Commission Decision of 10 September 1999 amending Commission Decisions 92/260/EEC and 93/197/EEC with regard to the animal health conditions for the temporary admission and imports into the Community of registered horses from United Arab Emirates (notified under document number C(1999) 2795) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  agricultural activity;  Asia and Oceania;  health;  means of agricultural production;  tariff policy
 Date Published: 1999-09-15

 Avis juridique important|31999D061399/613/EC: Commission Decision of 10 September 1999 amending Commission Decisions 92/260/EEC and 93/197/EEC with regard to the animal health conditions for the temporary admission and imports into the Community of registered horses from United Arab Emirates (notified under document number C(1999) 2795) (Text with EEA relevance) Official Journal L 243 , 15/09/1999 P. 0012 - 0013COMMISSION DECISIONof 10 September 1999amending Commission Decisions 92/260/EEC and 93/197/EEC with regard to the animal health conditions for the temporary admission and imports into the Community of registered horses from United Arab Emirates(notified under document number C(1999) 2795)(Text with EEA relevance)(1999/613/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/426/EEC of 26 June 1990 on animal health conditions governing the movement and imports from third countries of equidae(1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Articles 15(a) and 16 thereof,(1) Whereas the health conditions and veterinary certification for the temporary admission and imports of registered horses among others from the United Arab Emirates are laid down respectively in Commission Decision 92/260/EEC(2), as last amended by Decision 1999/228/EC(3); and Commission Decision 93/197/EEC(4), as last amended by Decision 1999/252/EC(5);(2) Whereas following a second Commission veterinary inspection mission to the United Arab Emirates the animal health situation appears to be under the satisfactory control of the veterinary services and in particular the movement of equidae and their health status are sufficiently controlled;(3) Whereas African horse sickness has never been reported in the United Arab Emirates and vaccination against this disease is prohibited for more than one year; whereas moreover a series of serological surveys have been carried out over the entire territory of the country and the satisfactory results have been communicated to the Member States and the Commission;(4) Whereas the conditions for imports of equidae into the country concerned are at least as strict as the conditions for imports of equidae into the Community; whereas therefore the country should be considered at low risk of incursion of African horse sickness from outside;(5) Whereas the animal health conditions and veterinary certification must be adopted according to the animal health situation of the third country concerned; whereas the present case relates only to registered horses to be temporarily or permanently imported from the United Arab Emirates;(6) Whereas Commission Decisions 92/260/EEC and 93/197/EEC must be amended accordingly;(7) Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Commission Decision 92/260/EEC is amended as follows:1. The first indent in paragraph (d) of Chapter III of the animal health certificate E in Annex II is replaced as follows: "- either- the country of dispatch, in an isolation centre (3)or- the United Arab Emirates (AE), in designated premises under official veterinary supervision (3)".2. The fourth indent in paragraph (i) of Chapter III of the animal health certificate E in Annex II is replaced by the following: "- a test for African horse sickness as described in Annex D to Council Directive 90/426/EEC either- on two occasions, carried out on samples of blood taken with an interval of between 21 and 30 days on ... (5) and on ... (5), the second of which must have been taken within 10 days of export (3), either with negative reactions, if it has not been vaccinated (3) (4), or without increase in antibody count, if it has been vaccinated (3) (4)or- on one occasion, carried out on a sample of blood taken within 10 days of export on ... (5) with negative reaction, if it is to be dispatched from the United Arab Emirates (AE) (3) (4);".3. "United Arab Emirates (AE)" is added in the order of the ISO country code to the list of third countries in the last indent of paragraph (d) of Chapter III of the animal health certificates A, B, C, D and E in Annex II.Article 2Chapter III of the animal health certificate E in Annex II of Decision 93/197/EEC is amended as follows:1. Paragraph (d) is replaced by the following: "(d) during the three months immediately preceding the exportation (or since birth, if the animal is less than three months old, or since entry, if it was imported directly from the European Community during the previous three months) it has been resident on holdings under veterinary supervision in the country of dispatch and it has been kept in an approved isolation centre, protected from vector insects, either- during the 40 days prior to dispatch (3),or- during 30 days prior to dispatch from the United Arab Emirates (AE) (3);".2. Paragraph (k) is replaced by the following: "(k) it was subjected to a test for African horse sickness as described in Annex D to Council Directive 90/426/EEC either- on two occasions, carried out on samples of blood taken with an interval of between 21 and 30 days on ... (4) and on ... (4), the second of which must have been taken within 10 days of export (3), either with negative reactions, if it has not been vaccinated (3), or without increase in antibody count, if it has been vaccinated (3)or- on one occasion, carried out on a sample of blood taken within 10 days of export on ... (4) with negative reaction, if it is to be dispatched from the United Arab Emirates (AE) (3);".Article 3This Decision is addressed to the Member States.Done at Brussels, 10 September 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 224, 18.8.1990, p. 42.(2) OJ L 130, 15.5.1992, p. 67.(3) OJ L 83, 27.3.1999, p. 77.(4) OJ L 86, 6.4.1993, p. 16.(5) OJ L 96, 10.4.1999, p. 31.